In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-682V
                                    Filed: September 18, 2015
                                            Unpublished

****************************
MARY PHY,                                   *
                                            *
                     Petitioner,            *       Ruling on Entitlement; Concession;
                                            *       Influenza (“Flu”) Vaccine;
                                            *       Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                         *       Administration (“SIRVA”); Special
AND HUMAN SERVICES,                         *       Processing Unit (“SPU”)
                                            *
                     Respondent.            *
                                            *
****************************
Paul R. Brazil, Muller Brazil, LLP, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On June 30, 2015, Mary Phy filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that as a result of an influenza [“flu”] vaccination
on September 18, 2014, she suffered a shoulder injury. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On September 17, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 4-5. Specifically, respondent indicates that she has determined that
petitioner’s injury is “consistent with a shoulder injury related to vaccine administration
(SIRVA).” Id. at 4. Respondent further indicates that she “agrees that petitioner’s
SIRVA was caused-in-fact by the flu vaccination she received on September 18, 2014,”

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
and that “petitioner has satisfied all legal prerequisites for compensation under the Act.”
Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.
                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2